Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN110380555) in view of Kim (WO2016186353).
As to independent claim 1, Zhu teaches an electric motor comprising: a substantially annular shaped motor housing (1) having an outer wall (see annotated figure 1) and an inner wall (see annotated figure 1), wherein a rotor-stator cavity is defined between the outer wall (see annotated figure 1) and the inner wall (see annotated figure 1) and a gear assembly cavity (see annotated figure 1) is defined radially inward from the inner wall (see annotated figure 1); and a gear assembly (12) arranged within the gear assembly cavity (see annotated figure 1) as shown in figure 1, 

    PNG
    media_image1.png
    775
    707
    media_image1.png
    Greyscale

However Zhu teaches the claimed limitation as discussed above except the gear assembly comprising: a sun gear operably connected to a first shaft; at least one planetary gear arranged radially outward from the sun gear and rotationally engaged with the sun gear; and a ring gear arranged radially outward from the at least one planetary gear and rotationally engaged with the at least one planetary gear, wherein the ring gear is operably connected to a second shaft.
Kim teaches gear assembly (70) comprising: a sun gear (74) operably connected to a first shaft (30); at least one planetary gear (78) arranged radially outward from the sun gear (74) and rotationally engaged with the sun gear (74); and a ring gear (72) arranged radially outward from the at least one planetary gear (78) and rotationally engaged with the at least one planetary gear (78), wherein the ring gear is operably connected to a second shaft (32) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu by using the gear assembly comprising: a sun gear operably connected to a first shaft; at least one planetary gear arranged radially outward from the sun gear and rotationally engaged with the sun gear; and a ring gear arranged radially outward from the at least one planetary gear and rotationally engaged with the at least one planetary gear, wherein the ring gear is operably connected to a second shaft, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 9/1, Zhu teaches further comprising a stator (see annotated figure 1)  and a rotor (see annotated figure 1) arranged within the rotor-stator cavity of the motor housing (1) as shown in figure 1.  
As to claim 10/9, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the rotor is operably connected to the first shaft to drive rotation of the sun gear.  
However Kim teaches the rotor (46, 56) is operably connected to the first shaft (30) to drive rotation of the sun gear (74) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the rotor is operably connected to the first shaft to drive rotation of the sun gear, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 13/1, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the motor housing includes gear shafts within the gear assembly cavity, the gear shafts configured to support gears of the gear assembly.  
However Kim teaches the motor housing includes gear shafts (78b) within the gear assembly cavity, the gear shafts (78a) configured to support gears of the gear assembly (70) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the motor housing includes gear shafts within the gear assembly cavity, the gear shafts configured to support gears of the gear assembly, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 14/13, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the at least one planetary gear is supported on one of the gear shafts.  
However Kim teaches the at least one planetary gear (78) is supported on one of the gear shafts (78a) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using at least one planetary gear is supported on one of the gear shafts, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 15/1, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the first shaft is an input shaft configured to drive rotation of the sun gear and the second shaft is an output shaft configured to be rotationally driven by rotation of the ring gear.  
However Kim teaches the first shaft (30) is an input shaft configured to drive rotation of the sun gear (74) and the second shaft (32) is an output shaft configured to be rotationally driven by rotation of the ring gear (72) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the first shaft is an input shaft configured to drive rotation of the sun gear and the second shaft is an output shaft configured to be rotationally driven by rotation of the ring gear, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 16/1, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the second shaft is operably connected to a fan of the aircraft.  
However Kim teaches wherein the second shaft (32) is operably connected to a fan (130) as shown in figure 2, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the second shaft is operably connected to a fan, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 17/1, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the first shaft is rotationally supported on at least one first bearing and the second shaft is rotationally supported on at least one second bearing.  
However Kim teaches the first shaft (30) is rotationally supported on at least one first bearing (26) and the second shaft (32) is rotationally supported on at least one second bearing (28) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the first shaft is rotationally supported on at least one first bearing and the second shaft is rotationally supported on at least one second bearing, as taught by Kim, to provide a driving force of different characteristics with high efficiency.
As to claim 18/1, Zhu teaches a gear assembly (12) as shown in figure 1.
Note: The Examiner points out the limitation of “formed from symmetric low density, high strength composites” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 19/1, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein at least one of the sun gear, the at least one planetary gear, and the ring gear are formed of a bi-metal construction.
However Kim teaches a sun gear (74), the at least one planetary gear (78), and the ring gear (72) as shown in figure 1, for the advantageous benefit of providing a driving force of different characteristics with high efficiency. Note: The Examiner points out the limitation of “formed of a bi-metal construction” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the first shaft is rotationally supported on at least one first bearing and the second shaft is rotationally supported on at least one second bearing, as taught by Kim, to provide a driving force of different characteristics with high efficiency.


 Claim(s) 2, 6-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN110380555) and Kim (WO2016186353) as applied in claim 1 above, and further in view of Yagyu (CN101199103).
As to claim 2/1, Zhu teaches further comprising: an annular rotor sleeve (se figure 1) arranged within the rotor-stator cavity (see annotated figure 1), the rotor sleeve having an inner wall (see annotated figure 1) , a connecting wall (see annotated figure 1), and an outer wall (see annotated figure 1), wherein the inner wall (see annotated figure 1), the connecting wall (see annotated figure 1), and the outer wall (see annotated figure 1) define a U-shaped channel (see figure 1), wherein the gear assembly (12) is arranged within the sleeve inner cavity as shown in figure 1.
However Zhu in view of Kim teaches the claimed limitation as discussed above except U-shaped channel configured to receive a U-shaped magnet structure.
Yagyu teaches U-shaped channel configured to receive a U-shaped magnet structure (321-323) as shown in figure 36, for the advantageous benefit of providing output greater torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using U-shaped channel configured to receive a U-shaped magnet structure, as taught by Yagyu, to provide output greater torque.
As to claim 6/2, Zhu teaches U-shaped channel of the rotor sleeve as shown in figure 1, but Zhu and Kim in view of Yagyu teaches the claimed limitation as discussed above except further comprising a U-shaped magnet structure arranged within the U-shaped channel.  
However Yagyu teaches a U-shaped magnet structure arranged within the U-shaped channel as shown in figure 36, for the advantageous benefit of providing output greater torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu and Kim in view of Yagyu by using a U-shaped magnet structure arranged within the U-shaped channel, as taught by Yagyu, to provide output greater torque.
As to claim 7/2, Zhu teaches wherein the rotor sleeve is formed from composite material as shown in figure 1, Note: The Examiner points out the limitation of “formed from composite materials” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 8/2, Zhu teaches wherein the rotor sleeve (see figure 1) is formed from two pieces, with a first piece formed of a first material and the second piece formed of a second material different from the first material as shown in figure 1, Note: The Examiner points out the limitation of “formed from two pieces, with a first piece formed of a first material and the second piece formed of a second material different from the first material” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 11/9, Zhu in view of Kim teaches the claimed limitation as discussed above except wherein the rotor comprises a U- shaped magnet structure.
However Yagyu teaches the rotor (300) comprises a U- shaped magnet structure as shown in figure 36, for the advantageous benefit of providing output greater torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu in view of Kim by using the rotor comprises a U- shaped magnet structure, as taught by Yagyu, to provide output greater torque.
As to claim 12/11, Zhu and Kim in view of Yagyu teaches the claimed limitation as discussed above except  wherein the stator is arranged within the U-shaped magnet structure.  
However Yagyu teaches the stator (200) is arranged within the U-shaped magnet structure (321-323) as shown in figure 36, for the advantageous benefit of providing output greater torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu and Kim in view of Yagyu by using the rotor comprises a U- shaped magnet structure, as taught by Yagyu, to provide output greater torque.
Claim(s) 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN110380555), Kim (WO2016186353) and Yagyu (CN101199103)as applied in claim 1 above, and further in view of Jung (WO2014116079).
As to claim 3/2, Zhu, Kim in view of Yagyu teaches the claimed limitation as discussed above except wherein the rotor sleeve further comprises a hub connector extending radially inward from the inner wall into the sleeve inner cavity, the aircraft electric motor further comprising: a hub arranged in the sleeve inner cavity and fixedly connected to the hub connector, wherein the hub is configured to rotate with rotation of the rotor sleeve.  
However Jung teaches a hub connector (see annotated figure 2) extending radially inward from the inner wall into the sleeve inner cavity (see annotated figure 2), the aircraft electric motor further comprising: a hub (51) arranged in the sleeve inner cavity and fixedly connected to the hub connector (see annotated figure 2), wherein the hub (51) is configured to rotate with rotation of the rotor sleeve as shown in figure 2, for the advantageous benefit of increasing washing efficiency and motor efficiency.

    PNG
    media_image2.png
    606
    375
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu, Kim in view of Yagyu by the rotor sleeve further comprises a hub connector extending radially inward from the inner wall into the sleeve inner cavity, the aircraft electric motor further comprising: a hub arranged in the sleeve inner cavity and fixedly connected to the hub connector, wherein the hub is configured to rotate with rotation of the rotor sleeve, as taught by Jung, to increase washing efficiency and motor efficiency.
As to claim 4/3, Zhu, Kim and Yagyu in view of Jung teaches the claimed limitation as discussed above except wherein the hub is formed from composite materials.  
However Jung teaches a hub (51) as shown in figure 2, for the advantageous benefit of increasing washing efficiency and motor efficiency. Note: The Examiner points out the limitation of “formed from composite materials” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN110380555), Kim (WO2016186353) ,Yagyu (CN101199103) and Jung (WO2014116079)as applied in claim 3 above, and further in view of Utmesu (CN1685589).
As to claim 5/3, Zhu, Kim, and Yagyu in view of Jung teaches the claimed limitation as discussed above except wherein the hub comprises a plurality of spokes extending between an inner element and an outer element, wherein the outer element is configured to engage with the rotor sleeve and the inner element is configured to engage with the first shaft.  
	However Utmesu teaches the hub (27) comprises a plurality of spokes (23c) extending between an inner element (23a) and an outer element (33) ,wherein the outer element (33) s configured to engage with the rotor sleeve (21) and the inner element (23a) is configured to engage with the first shaft (10) as shown in figure 1, providing an effective cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhu, Kim, and Yagyu in view of Jung by using the hub comprises a plurality of spokes extending between an inner element and an outer element, wherein the outer element is configured to engage with the rotor sleeve and the inner element is configured to engage with the first shaft, as taught by Utmesu, to provide an effective cooling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        October 16, 2022